DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D’Aurelio (Reg. No. 40,977) on 07/16/2021.
The application has been amended as follows: 
Claims 4-7 and 9 have been canceled and claims 11-13 are being added as follow:

	IN THE CLAIMS:
1.	(Canceled) 

2.	(Canceled)

3.	(Canceled)



5.	(Canceled)  

6.	(Canceled)  

7.	(Canceled)
 
8.	(Previously Presented) A method for assembling driving devices, the method comprising:
providing a motor unit, a first speed reducer configured to be attached to the motor unit, a second speed reducer configured to be attached to the motor unit, and a third speed reducer configured to be attached to the motor unit,
assembling a driving device by attaching the motor unit to one of the first, second, and third speed reducers
wherein
the motor unit includes a motor having a rotational shaft,
each of the first, second, and third speed reducer includes a plurality of gears combined to decelerate an output of the motor of the motor unit and an output shaft,
the first speed reducer includes a first gear case configured to be attached to the motor unit and supporting the plurality of gears of the first speed reducer, 
the second speed reducer includes a second gear case configured to be attached to the motor unit and supporting the plurality of gears of the second speed reducer,

for the attachment of one gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are coaxially positioned,
for the attachment of another gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are parallel to each other and are spaced apart from each other by a first distance in a radial direction, and
for the attachment of the other gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are parallel to each other and are spaced apart from each other by a second distance different from the first distance, in a radial direction.

9.	(Canceled)  

10.	(Previously Presented) The method according to claim 8, wherein the motor unit includes a connection portion,
the first gear case includes a first connection portion, which is configured to be fixed to the connection portion of the motor unit, on its end,
the second gear case includes a second connection portion, which is configured to be fixed to the connection portion of the motor unit, on its end,
the third gear case includes a third connection portion, which is configured to be fixed to the connection portion of the motor unit, on its end, and
each of the first connection portion, the second connection portion, and the third connection portion includes the same structure.

11.	(New)  The method according to claim 8, wherein 
the plurality of gears include a plurality of spur gears arranged to adjoin one another,
each of the plurality of spur gears including a small-diameter gear and a large-diameter gear coaxially provided, and
the plurality of spur gears are arranged such that the small-diameter gears and the large-diameter gears are reversely arranged in an axial direction in adjoining two of the spur gears.

12.	(New)  The method according to claim 8, wherein
the plurality of gears are spur gears, 
in the first gear case, a plurality of gears among the plurality of gears are arranged around a rotational shaft of the motor, and
in each of the second gear case and the third gear case, shafts of the plurality of gears are arranged in line.

13.	(New)  The method according to claim 8, wherein
the plurality of gears are spur gears, 
in the first gear case, one of the plurality of gears is arranged coaxially with a rotational shaft of the motor, and the other gears are arranged around the rotational shaft,
in the third gear case, shafts of the plurality of gears are arranged in line, and
in the second gear case, one of the plurality of gears is spaced apart from the rotational shaft of the motor, and the other gears are arranged around the rotational shaft.

Reasons for Allowance
Claims 8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 8, as amended, the prior-art does not teach a method for assembling driving devices, the method comprising: providing a motor unit, a first speed reducer configured to be attached to the motor unit, a second speed reducer configured to be attached to the motor unit, and a third speed reducer configured to be attached to the motor unit, assembling a driving device by attaching the motor unit to one of the first, second, and third speed reducers wherein the motor unit includes a motor having a rotational shaft, each of the first, second, and third speed reducer includes a plurality of gears combined to decelerate an output of the motor of the motor unit and an output shaft, the first speed reducer includes a first gear case configured to be attached to the motor unit and supporting the plurality of gears of the first speed reducer,  the second speed reducer includes a second gear case configured to be attached to the motor unit and supporting the plurality of gears of the second speed reducer, the third speed reducer includes a third gear case configured to be attached to the motor unit and supporting the plurality of gears of the third speed reducer, for the attachment of one gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are coaxially positioned, for the attachment of another gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are parallel to each other and are spaced apart from each other by a first distance in a radial direction, and for the attachment of the other gear case among the first to third gear cases to the motor unit, the rotational shaft of the motor and the output shaft are parallel to each other and are spaced apart from each other by a second distance different from the first distance, in a radial direction.
Claims 10-13 are allowable for their dependency on claim 8.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834